DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 14-15, 17, 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rest of" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3-10, 14-15, 17, 19-26 are rejected as dependents of claim 1. 
Regarding claim 9, the phrase "other openable mechanism" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other openable mechanism"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Regarding claim 7, the limitation “two ports” renders the claim indefinite as it is unclear if these are the same or different than the “one or more ports” of the first end.
Regarding claim 8, the limitation “a port” renders the claim indefinite as it is unclear if this is the same or different than a port of the “one or more ports.”
Regarding claim 24, the use of multiple “a substance” limitations makes it confusing as to which “substance” is being referred to in each limitation, such that the claim is unclear.
Claim 25 is rejected as a dependent of claim 24.
Regarding claim 25, the limitation “the substance” renders the claim indefinite as it is unclear what “substance” is being referred to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igota et al. (US 2007/0084736).
Regarding claim 1, Igota discloses a multichamber device (see Fig. 4) comprising an exterior surface (see Fig. 4, para. 63, outside surface of sealed storage bag) defining an interior (see Fig. 4, interior of sealed storage bag), the multichamber device having a first end 8 comprising one port 9 and a second end 5 opposite the first end, the multichamber device further comprising a first plurality of septa 6’ and a second plurality of septa 10 dividing the interior into a plurality of chambers 3’, 2 (see para. 63-64), the first plurality of septa being parallel with the first end and configured to open (see para. 65), the second plurality of septa configured to remain sealed (see para. 63-64), the chambers further divided into a main chamber 2 abutting the first end and being wider than the rest of the plurality of chambers 3’ and the rest of the plurality of chambers 3’ being organized into columns such that the columns extend from the second end to the main chamber and are oriented so that the first plurality of septa are configured to open toward the first end (see Fig. 4, para. 63-65).
Regarding claim 3, Igota discloses the multichamber device comprises a flexible material (see para. 12).
Regarding claim 4, Igota discloses the material is polypropylene (see para. 50). 
Regarding claim 5, Igota discloses each chamber in the plurality of chambers comprises a substance located within the chamber (see para. 4, 12, 25, 27, 62, 65).
Regarding claim 9, Igota discloses the first plurality of septa 6’ is configured to be an openable mechanism (see para. 63-65).
Claim(s) 1, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond et al. (US 4,465,488).
Regarding claim 1, Richmond discloses a multichamber device 62 (see Fig. 10) comprising an exter surface (see Fig. 10, outside surface of device) defining an interior (inside of device), the multichamber device having a first end (see Fig. 10, bottom end side with port 88) comprising one port 88 and a second end 68 opposite of the first end, the multichamber device further comprising a first plurality of septa (see Fig. 10; Abstract, septa 22 within connecting port 82 similar to that disclosed in Fig. 2) and a second plurality of septa 66 dividing the interior into a plurality of chambers (see Fig. 10), the first plurality of septa being parallel with the first end and configured to open (see Figs. 10, 2; Abstract), the second plurality of septa configured to remain sealed (see Fig. 10; col. 5, ll. 61-66), the chambers further divided into a main chamber 86 abutting the first end and being wider than the rest of the plurality of chambers 80- and the rest of the plurality of chambers being organized into columns such that the columns extend from the second end to the main chamber and are oriented so that the first plurality of septa are configured to open toward the first end (see Figs. 10, 2). 
Regarding claim 17, Richmond discloses the multichamber device comprises six columns of chambers 80 (see Fig. 10).
Regarding claim 19, Richmond discloses the multichamber device comprises a first port and a second port (see Fig. 10, ports at top of bag as well as multiple connecting ports 82 wherein bottom/top of tube 24 (see Fig. 2) have ports to allow fluid into/out of tube.
Regarding claims 20 and 21, Richmond discloses the first port connects to the interior of the main chamber (see Figs. 2, 10; bottom port of tube adjacent main chamber 86 would be first port) and second port connects to one of the columns of chambers (see Figs. 2, 10; top port of tube adjacent chamber 80).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Igota.
Regarding claim 6, Igota does not specifically disclose each chamber of the embodiment disclosed in Fig. 4 comprises a substance selected from the group consisting of a diluent, an electrolyte, a lipid, a protein, a drug, and a carbohydrate, though Igota discloses chambers the main chamber may have may have saccharides (see para. 25 for saccharides, which are carbohydrates), and smaller chamber may comprise amino-acids (see para. 25 for amino-acids, which are protein). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the chambers of Fig. 4 of Igota include infusion liquid such as saccharides and amino-acids, separately, each separate infusion liquid in a chamber, as disclosed by Igota, in order to provide total nutrition in the container, as disclosed by Igota (see para. 25).
Regarding claim 14, teachings of Igota are described above and Igota further discloses the protein comprises amino acid solution (see rejection of claim 6, infusion liquid of amino-acids). 
Regarding claim 15, Igota further discloses the carbohydrate is selected from the group consisting of injectable carbohydrates (see rejection of claim 6, infusion liquid of saccharides, which are sugar). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Igota in view of Rose (US 2016/0000652).
Regarding claim 7, teachings of Igota are described above but Igota does not specifically teach the multichamber device comprises two ports. 
Rose discloses different chambers 3, 4, 5, 6, 7, 8, 9 (see Fig. 1, chambers creating a row of columns) including a port to help with filling or emptying contents of each chamber (see para. 44). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each chamber 3’ include a port to help filling or emptying contents of each chamber, this addition to columns of chambers disclosed by Rose.
Regarding claim 8, teachings of Igota are described above but Igota does not specifically teach the multichamber device further comprising a port configured to allow effusion of a substance from the main chamber into a tube. 
Rose discloses a multichamber device comprising a port 23, 24, 25 to allow effusion of a substance from a main chamber 1 to be infused to a patient via a spike, luer lock, or needle (see para. 45). It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to additionally add ports to allow infusion of a substance from a main chamber to be infused to a patient via a spike, luer lock, or needle, this addition disclosed by Rose and allowing for different types of connection to allow the infusion fluid to exit the device and be provided for infusion. Consequently, these ports would allow for effusion of the substance within the main chamber from the main chamber into a tube. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Igota in view of Isono et al. (US 5,871,477).
Regarding claim 10, teachings of Igota are described above but Igota does not specifically teach the electrolyte is selected from a group consisting of sodium, potassium, magnesium, phosphate, bicarbonate, acetate, and calcium.
Igota discloses a high calorie liquid for intravenous infusion for a nutrient care containing an electrolyte (see para. 2), as well as mixing an intravenous infusion for nutrient care within the multichamber device and placing different components of the infusion into different chambers (see para. 25). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an electrolyte in one of the chambers, as Igota discloses different liquid going into different chambers to then be mixed (see para. 25, 63-65) as well as that electrolyte mixed with amino acid and carbohydrate to create an intravenous infusion (see para. 2), so therefore adding the electrolyte to one of the chambers would allow for an intravenous infusion that would help treat a patient.
Isono discloses that a well-known electrolyte for nutrition is sodium, potassium, magnesium, and calcium (see col. 8, ll. 30-33).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electrolyte include sodium, potassium, magnesium, and calcium, as disclosed by Isono, as this would help provide nutrition via electrolytes. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond as applied to claim 21 above, and further in view of Trouilly et al. (US 8,485,727).
Regarding claim 22, teachings of Richmond are described above and Richmond further discloses containers with multiple sealed compartments including nutritional parenteral solution made by combining amino acid and dextrose, with different ingredients in each compartment in order to help with shelf life (see col. 1, ll. 6-25; col. 4, ll. 15-18). 
Trouilly discloses multi-chamber container allowing selective admixing of two or more solutions contained in the chambers such as nutritional solutions of lipids, carbohydrates, amino acids and electrolytes with the separate chambers helping with long term storage and selective administration (see col. 1, ll. 8-29) as well as lipid emulsions being generally one component of a parenteral nutritional solution (see col. 2, ll. 30-31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have one of the chambers of Richmond to include lipids to help with creating a nutritional parenteral solution, as Richmond discloses creating a nutritional parenteral solution with the multichamber device and Trouilly discloses lipid emulsions added to a multichamber device for creating a parenteral nutritional solution. There are limited chambers in which to place the lipids and a person of ordinary skill has good reason to pursue the known options (either in chambers 80 or chamber 86 of Fig. 10 of Richmond) within their technical grasp. As such, it would have been obvious to a person having ordinary skill in the art to place the lipids in one of the columns of chambers, as there are limited chambers into which to place the lipids and it would have been obvious to place the lipids in any one of the chambers which would lead to it being mixed to form the nutritional parenteral solution.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond.
Regarding claim 23, teachings of Richmond are described above but Richmond does not specifically disclose in the embodiment described above the six columns each comprise a plurality of chambers. 
Richmond discloses having a column of chambers comprise a plurality of chambers (see Fig. 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each column of chambers or Richmond further include a plurality of chambers, as Richmond discloses having a column of chambers comprise a plurality of chambers, and this would allow for selective mixing of various solutions and even more control due to the allowed variation such amount of chambers would provide. 
Regarding claim 24, teachings of Richmond are described above and this embodiment would have each of the plurality of chambers comprise a pre-determined amount of a substance (see Fig. 10, whatever substance was in there would be of an amount, and therefore it would be predetermined because it has an amount) but Richmond does not specifically disclose wherein each column contains a substance different from each of the other columns.
However, Richmond discloses chambers containing different ingredients or separate quantities of the same solution (see col. 4, ll. 15-18). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each chamber contain different ingredients, having different ingredients in each chamber disclosed by Richmond, and allowing for a large combination of mixed ingredients tailored to a patient. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond as applied to claim 24 above, and further in view of Rose.
Regarding claim 25, teachings of Richmond are described above and this reference, as described above, does not specifically teach that the substance is selected from the group consisting of a diluent, an electrolyte, a lipid, a protein, a drug, and a carbohydrate.
Richmond discloses that the substance selected can be a drug, a diluent, an amino acid (protein) and dextrose (carbohydrate) (see col. 3, ll. 37-39; col. 5, ll. 16-20). Rose discloses a variety of substances being added such as water (diluent), isotonic saline solution (diluent), protein, carbohydrates, fats (lipids), electrolytes (see para. 21) as well as that varieties can be used for each of these categories (see para. 22). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the substance selected from the group consisting of diluent, electrolyte, lipid, protein, drug, and carbohydrate with variations provided, as these various substances are disclosed by either Richmond or Rose within a multichamber device and would allow for a tailored nutrition system as well as treatment be provided to a patient. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Igota as applied to claim 1 above, and further in view of Balteau (US 2009/0166363).
Regarding claim 26, teachings of Igota are described above but Igota does not specifically disclose the main chamber comprises a gradient measurement. 
Balteau discloses multiple chambers of a multi-chambered container including unit markings (gradient measurement) showing volume remaining to inform the user how much of the component has been removed from that chamber (see para. 27). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the main chamber include unit markings (gradient measurement) showing volume remaining to inform the user how much of the component has been removed from that chamber, as disclosed by Balteau.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen et al. (US 2007/0080078), disclosing multichamber container with rupturable seals; Rogers et al. (US 2003/0040708), disclosing multichamber medication delivery apparatus; Schroeder et al. (US 9,782,530), disclosing flexible packaging of material for preparation of a medical solution; Kugelmann et al. (US 9,132,220), disclosing flexible multichamber container for preparing medical solutions; and Pahlberg et al. (US 7,875,016), disclosing a flexible multi-chamber container for preparation of medical solutions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781